Citation Nr: 1758259	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  11-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain, prior to December 20, 2010.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain, from December 20, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 20 percent for lumbosacral strain.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

During the pendency of this appeal, in September 2012, the RO granted a higher rating of 40 percent for lumbosacral strain, effective December 20, 2010.  As a higher rating is available before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing both matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2014 and September 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence.  After completing the requested development, the AOJ has continued to deny ratings in excess of 20 percent (for the period prior to December 20, 2010) and 40 percent (from December 20, 2010) for lumbosacral strain, ((as last reflected in a October 2017 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration. 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  From September 21, 2006 (one year prior to the filing of the current claim for increase) until December 10, 2010, the Veteran's lumbosacral strain did not result in forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; there also was no evidence of any separately ratable neurological manifestations of lumbar spine disability other than those for separate ratings already have been assigned, intervertebral disc syndrome (IVDS), or incapacitating episodes associated with the disability.

3.  Since December 10, 2010, the Veteran's lumbosacral strain has not resulted in unfavorable ankylosis of the entire thoracolumbar spine or IVDS having a total duration of at least 6 weeks during any 12-month period; there also has been no evidence of any separately ratable neurological manifestations of lumbar spine disability other than those for separate ratings already have been assigned.

4.  The schedular criteria are adequate to rate the service-connected lumbar spine disability at all pertinent points, and no claim of unemployability due solely to this disability has been raised.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral strain, prior to December 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243 (2017), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2017).

2. The criteria for a rating in excess of 40 percent for lumbosacral strain, from November 14, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs) 5235-5243 (2017), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A December 2007 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of an increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  

Post rating, in a December 2010 SOC, the Veteran was notified of the specific rating criteria requirements to substantiate the claim for an increased rating for lumbosacral strain pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). Since providing the additional notice in December 2010, the AOJ readjudicated the claims in a September 2012, April 2015 and October 2017 SSOCs.  As a result of these readjudications, any timing defect in the provision of this additional notice has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim herein decided is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with either matter herein decided, prior to appellate consideration, is required.

In particular, the Board notes that the Veteran has been afforded adequate VA examinations in April 2008, August 2012, March 2015, January 2017 and September 2017, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the disabilities here at issue.

As for the Veteran's September 2013 Board hearing, during the hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was elicited regarding the Veteran's current symptoms and treatment, as well as with respect to whether there were any outstanding medical records available.  See T. at p. 3-12.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial to him, inasmuch as, following the hearing, the claims were remanded for additional development, as a result of which additional evidence was subsequently added to the record.

Furthermore, with respect to the Board's December 2014 and September 2016 remands, it is noted that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

In the Board's December 2014 remand, the Board instructed the AOJ to obtain any additional, identified evidence of pertinent medical treatment, to include updated VA treatment records.  These records were added to the claims file.

The Board also directed the AOJ to arrange for the Veteran to undergo a VA examination.  Notably, during the September 2013 hearing, the Veteran testified that his left knee disability had worsened since his last VA examination in December 2010.  The Board requested another examination to obtain further information as to the severity of the Veteran's service-connected lumbar spine disability, and specifically requested that the examiner indicate whether the record reflects any change in the severity of the Veteran's lumbar spine disability since September 2006.  Such examination was conducted in March 2015.  However, as explained in the September 2016 remand, the examiner did not comment as to whether the record reflects any change in the severity of the Veteran's service-connected lumbar spine disability since September 2006. 

Given that inefficiency, the Board remanded these claims again in September 2016.
The Board directed that VA treatment records dated since April 2015 be obtained.  VA treatment records since that date through the entire period on appeal were obtained.  Additionally, the Board directed that a VA examination be conducted and the examiner comment on any change in severity in the lumbar spine disability since September 2006.  Further, the Board directed that the examiner conduct range of motion testing in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examinations were undertaken in January 2017 and September 2017.  The examiner commented on any change in severity in the lumbar spine disability since September 2006.

Accordingly, the Board finds that there has been substantial compliance with the December 2014 and September 2016 Board remand directives such that no further action is necessary in this regard.  Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim herein decided, at this juncture.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

As indicated, as the AOJ has already assigned staged ratings for the disability under consideration, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted. 

Although the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5237, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, right and left lateral flexion are from zero to 30 degrees, and right and left lateral rotation are from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, right and left lateral flexion and right and left rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2). 

Alternatively, degenerative disc disease may be rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1).

Under this formula, ratings are assignable based on the frequency and duration of incapacitating episodes in a 12 month period: 10 percent for a total duration of at least one week but less than 2 weeks; 20 percent rating a total duration of at least 2 weeks but less than 4 weeks; 40 percent rating a total duration of at least 4 weeks but less than 6 weeks; and 60 percent for a total duration of at least 6 weeks.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board recognizes that, in Correia, supra, the United States Court of Appeals for Veterans Claim (Court) held that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  For the period from August 21, 2006 until December 10, 2010, it is not possible to retrospectively test for the Correia criteria, given the specific measurements that would require.  Moreover, since December 10, 2010, the Veteran has been assigned the highest rating possible under the applicable diagnostic criteria based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not conducting Correia-compliant range of motion testing with regard to these joints is therefore harmless.  Accordingly, a remand to obtain findings responsive to section 4.59 and Correia is not warranted.


A.  Period Prior to December 20, 2010

The relevant evidence of record for the period from September 21, 2006 to  December 10, 2010, consists primarily of reports of VA examinations conducted in December 2006, April 2008, and September 2009.

The Veteran was afforded a VA examination in December 2006, at which time he  reported low back pain.  On range of motion testing, flexion was to 70 degrees.  Extension was to 30 degrees.  Right and left lateral flexion was to 30 degrees, each, and right and left rotation was also to 30 degrees, each.  There was no pain on motion, nor was there any fatigue, weakness, or incoordination.  There was no muscle spasm.  The Veteran had no postural abnormalities or ankylosis.  There was no IVDS.

A March 2008 VA treatment record notes chronic lumbar spine pain.  The Veteran sought stronger medication to treat his pain.

The Veteran was afforded a VA examination in April 2008, at which time he reported pain in the low back, which worsened with walking, lifting, pushing and bending.  The examiner stated that the Veteran does not seem to have flare-ups, rather he experiences variations in the intensity of low back pain.  The Veteran reported occasionally using a cane.  Range of motion was conducted.  Flexion was to 45 degrees, where pain began.  Extension was to 15 degrees, at which point pain began.  Right and left lateral flexion  was to 30 degrees, each, at which point began.  Right and left rotation was to 20 degrees, each, at which point  pain began.  Repetitive-use testing was conducted, but there was no further limitation of motion.  There was no muscle spasm.  The Veteran had no postural abnormalities or ankylosis.  There was no IVDS.

An August 2008 VA treatment record again note chronic lumbar pain over the past several days.  The Veteran reported pain during the day and less discomfort when lying down.

An April 2009 VA treatment record notes increased pain and a prescription for pain medication.

On VA examination in September 2009, the Veteran reported constant and dull low back pain.  He rated his pain as a 9 out of 10.  He reported that pain is incapacitating and precipitated by prolonged standing, sitting or walking.  The use of pain medication was noted.  The Veteran reported using a cane and a back brace.  The Veteran stated that he can only stand for 10 minutes or walk less than two blocks without risking severe back pain.  It was noted that the Veteran is able to manage his activities of daily living and is able to drive.  On range of motion testing, flexion was to 40 degrees.  Extension was to 15 degrees.  Right and left lateral flexion was to 20 and 25 degrees, respectively.  Right and left rotation was to o 15 and 20 degrees, respectively.  Repetitive-use testing was conducted, but there was no further limitation of motion.  The examiner noted poor effort and complaints of pain out of proportion to the objective x-ray findings.

Considering the pertinent medical and lay evidence in light of the applicable legal authority, and taking into consideration the extent of functional loss due to pain and other facts identified in 38 C.F.R. §§ 4.40 and 4.45, the Board finds that, from September 21, 2006 until December 10, 2010, the evidence does not indicate findings that would indicate a higher ratings for the Veteran's service-connected lumbosacral strain.  In order to warrant a higher rating for the Veteran service-connected lumbar spine disability, the Veteran's lumbar spine disability must be productive of forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.

In this case, testing throughout this period revealed flexion to no less than 40 degrees, which was shown on September 2009 VA examination.  In addition, no ankylosis was noted at any point.  As such, a rating in excess of 20 percent for the period from September 21, 2006 until December 10, 2010 is not warranted, given the above-noted evidence.   This is so even with consideration of functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. § 4.40, 4.45, DeLuca, supra; Johnson, supra. 

As noted above, the examination reports both indicated that there was no additional pain, weakness, excess fatigability, or incoordination noted on examination. Furthermore, there is no evidence that flexion is limited to 30 degrees during a flare-up or that pain effectively limits flexion to at least 30 degrees.  As such, the General Rating Formula provides no basis for any higher rating for this period . 

The Board also points out that Note 1 of the General Rating Form directs VA to consider whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating.  Here, however, for the period under consideration, there is no evidence of any separately-ratable manifestations of lumbar spine disability other than those for which separate ratings have already been assigned (discussed, below).  See 38 C.F.R. § 4.71a.

The Formula for Rating IVDS based on incapacitating episodes likewise provides no basis for any higher rating.  Here, there is no evidence of any IVDS during this period, and otherwise no evidence of any incapacitating episodes as defined above associated with lumbosacral strain during the period under consideration. 

B.  Period Since December 20, 2010

The Veteran was afforded a VA examination on December 20, 2010.  There, the Veteran reported constant and severe low back pain.  The use of a cane and back brace was noted.  The Veteran reported only being able to walk 100 yards for 10 minutes at a time. The Veteran reported daily and constant stiffness.  Range of motion testing was conducted.  Flexion was to 25 degrees.  Extension was to 5 degrees.  Right and left lateral flexion was to 15 degrees, each.  Right and left lateral rotation was to 10 degrees, each.  Repetitive-use testing did not reveal any further limitation of motion.  There was painful motion on testing.  The examiner noted the presence of IVDS, but did not specify any incapacitating episodes of such.

The Veteran was afforded a VA examination in August 2012.  At that time, the Veteran reported chronic, severe low back pain.  The Veteran reported no hospitalizations or periods of incapacitation due to his low back disability.  He reported that flare-ups require him to lie down about two to three times per week.  Range of motion testing revealed  flexion to 42 degrees, with pain beginning at 30 degrees.  Extension was to 10 degrees, where pain began.  Repetitive-use testing did not reveal any further limitation of motion.  The examiner noted that the Veteran experiences less movement than normal, pain on movement, and difficulty bending to put on shoes and socks.  There was localized tenderness to the lumbosacral spine and bilateral lumbosacral paraspinal muscles, but no guarding or spasm.  The examiner noted IVDS, but explained that there were no incapacitating episodes of such over the past 12 months.  No ankylosis was noted.

The Veteran was afforded a VA examination in March 2015.  There, the Veteran reported constant daily pain with flare-ups in the form of difficulty walking, standing and bending.  Flexion was to 60 degrees.  Extension was to 30 degrees.  Pain on motion was noted.  There was no evidence of pain with weight-bearing.  Repetitive-use testing revealed no further limitation of motion.  The examiner stated that the examination was neither medically consistent nor inconsistent with repetitive use over time.  The examiner stated that the Veteran was not assessed over time, he could not speculate as to range of motion over time.  The examiner stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements concerning functional loss during flare-ups.  Further, the examiner stated that as the examination was not conducted during a flare-up, the examiner could not speculate as to range of motion during a flare-up.  The examiner stated that the Veteran does not have IVDS.

The Veteran was afforded a VA examination in January 2017.  At that time, the examiner noted a moderate progression in pain in August 2008, when the Veteran stated he needed stronger pain medication.  An exacerbation was noted as occurring in 2009, when the Veteran reported progressing pain.  The Veteran reported no flare-ups.  On range of motion testing, flexion was to 40 degrees and extension was to 20 degrees.  It was noted that pain causes functional loss.  Repetitive-use testing revealed no further limitation of motion.  There was evidence of pain with weight-bearing.  The examiner stated that there was objective evidence of pain on passive range of motion testing of the back.  Further, there was objective evidence of pain on non-weight bearing testing of the back.  The examiner stated that the examination was neither medically consistent nor inconsistent with repetitive use over time.  There was no ankylosis of the spine, nor were there any further neurologic abnormalities.  IVDS was noted, but there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the past 12 months.  X-rays showed arthritis.

On the Veteran's VA examination in September 2017, the examiner noted a moderate progression in pain in August 2008, when the Veteran stated he needed stronger pain medication.  An exacerbation was noted as occurring in 2009, when the Veteran reported progressing pain.  The Veteran reported no flare-ups.  Flexion was to 35 degrees and extension was to 15 degrees.  It was noted that pain causes functional loss.  Repetitive-use testing revealed no further limitation of motion.  There was evidence of pain with weight-bearing.  The examiner stated that the examination was neither medically consistent nor inconsistent with repetitive use over time.  There was no ankylosis of the spine, nor were there any further neurologic abnormalities.  IVDS was noted.  X-rays showed arthritis.

Several lay statements are of record.  In January 2011, the Veteran's wife detailed that the Veteran has trouble performing tasks around the house due to low back pain. In September 2017, the Veteran's neighbor described the Veteran's complaints of low back pain and problems with falling.  In September 207, the Veteran's daughter also described the Veteran's problems with low back pain.  At the September 2013 Board hearing, the Veteran testified that he has trouble bending over due to back pain.  See Hearing T. at p. 3.  He also reported trouble sitting, standing and walking.  See id at 4.  

The above evidence reflects that, since December 20, 2010, the Veteran's lumbosacral strain has been manifested by back pain, fatigue, weakness, and painful and limited motion of the thoracolumbar spine.  The 40 percent rating currently assigned is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula.  Notably, a rating in excess of 40 percent for the thoracolumbar spine under the General Rating Formula requires a finding of ankylosis.  Here, however, there is no evidence of the Veteran's thoracolumbar spine being fixed in position or ankylosed during the period under consideration, and the absence of ankylosis was specifically noted during the August 2012, January 2017 and September 2017 VA examinations.  Therefore, the rating considerations pertaining to functional loss due to pain and other factors (as delineated in 38 C.F.R. §§ 4.40  and 4.45, and DeLuca), provide no basis for any higher rating, and a rating in excess of 40 percent under the General Rating Formula is not warranted from December 20, 2010 or at any time pertinent to the current claim. 

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board notes that separate disability ratings have been assigned for right and left lower extremity sciatic neuropathy (the propriety of which are not currently before the Board for consideration), and there is evidence of any separately ratable neurological manifestations of lumbar spine disability other than those for separate ratings already have been assigned.

Furthermore, the Board acknowledges that the Veteran has been diagnosed with IVDS, however, the examiner who conducted the January 2017 VA examination specifically noted that the Veteran has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Therefore, a higher rating under the Formula for Rating IVDS based on incapacitating episodes of IVDS is not warranted.  See 38 C.F.R. § 4.71a, DC 5243, Note(1) (2017). 


C.  Both periods

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no pertinent point has the Veteran's service-connected lumbosacral strain reflected so exceptional or so unusual a picture as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

As explained above, pertinent to the current claim, the symptoms associated with the Veteran's service-connected back disability have included back pain, fatigue, weakness, and painful and limited motion of the thoracolumbar spine.  These symptoms are all contemplated by the appropriate rating criteria discussed above.  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the ratings assigned for the service-connected back disability during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  There is no evidence or argument that the schedular criteria are inadequate to rate the disability under consideration.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that is not attributed to a specific service-connected disability.  Rather, all associated symptoms have been considered in evaluating the disability under consideration.  Moreover, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 Fed. Cir. 2016) ("the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary, 

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a  total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher rating, whether expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   Here, however, there is no evidence or argument even suggesting that the Veteran has actually or effectively been rendered unemployable In this instance, the Veteran has not argued, and the record does not otherwise indicate, that the Veteran has been rendered unemployable solely due to his service-connected lumbosacral strain.  As such, the matter of his entitlement to a TDIU due to the disability has not been raised in conjunction with the current claims, and need not be addressed herein.  

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating of the Veteran's lumbosacral strain (with disc disease from November 14, 2010), and that higher ratings for the disability prior to and since that date must be denied.  In reaching the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107(b) (2012; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

A rating in excess of 20 percent for lumbosacral strain, prior to December 20, 2010, is denied.

A rating in excess of 40 percent for lumbosacral strain, from December 20, 2010, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


